Citation Nr: 0416630	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-27 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to July 1946, 
and died in  2001.  The appellant in this matter is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  

This matter was previously subject to a stay of adjudication 
of claims for DIC under 38 U.S.C.A. § 1318 (West 2002).  That 
stay has been lifted, and the case is now ready for appellate 
review. 

The record reveals that most recent entries from the 
appellant and her representative concern the pursuit of a 
claim for entitlement to service connection for the cause of 
the veteran's death under 38 U.S.C.A. § 1310 (West 2002), as 
the result of the veteran's claimed exposure to ionizing 
radiation in service.  The Board observes that this claim was 
adjudicated and denied by the RO in an April 2004 rating 
decision, and the record does not contain an appeal of this 
issue as entered by the appellant or her representative as to 
service connection for the cause of death. 


FINDINGS OF FACT

1.  From July 1946 to August 1947, immediately after his 
discharge from active service, the veteran was in receipt of 
a 100 percent rating for a service-connected psychiatric 
disability.

2.  The veteran was not in receipt of, or entitled to 
receive, compensation for any  service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

3.  At the time of his death in November 2001, the veteran 
was rated totally (100 percent) disabled based on service-
connected bipolar disorder with psychotic features, with an 
effective date for this rating as of March 2001.

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation (DIC)  benefits pursuant to 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2003); 38 C.F.R. § 3.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became effective.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In August 2001, VA also 
promulgated final regulations to implement the VCAA, codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law redefines the obligations of VA with respect to the 
duty to assist claimants, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This change in the 
law is generally applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  
The United States Court of Appeals for Veterans Claims 
(Court), however, has also held that, in a case where the law 
is dispositive of the claim, the claim should be denied 
because of lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

Applicable law is dispositive of this matter per Sabonis.  
However, the Board also notes that in May 2002, the RO 
advised the appellant of the VCAA's requirements and of the 
law applicable to claims for DIC benefits under 38 U.S.C.A. 
§ 1318.  Moreover, in its January 2003 rating decision and 
September 2003 statement of the case, the RO again advised 
the appellant of the law applicable to her claim, and 
notified her as to the denial of the claim as a matter of 
law.  

Applicable Law

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of a 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2003).

In pertinent part, however, 38 U.S.C.A. § 1318 also 
authorizes the payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service-connected, provided that the veteran was in receipt 
of or "entitled to receive" compensation at the rate of a 
100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.  
 
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.
 
Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error (CUE) by VA.  
 
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute,  38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2003), does 
permit "hypothetical entitlement."
 
However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.
 
Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.
 
Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  Therefore, the 
only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) to show that such requirements would 
have been met, but for CUE in a previous decision.  Neither 
is present in this matter, and the appeal will therefore be 
denied.

The appellant does not dispute the essential facts regarding 
her claim for DIC benefits.  The veteran was discharged from 
active service because of a psychiatric disorder.  This 
disorder was thereafter service-connected and initially 
assigned a 100 percent rating, effective the day after the 
veteran's honorable discharge in July 1946.    
  
In an August 1947 rating, the veteran's disability rating was 
reduced to 50 percent, effective from August 1947.  The 
veteran was advised of the rating action and did not file a 
notice of disagreement.  In April 1948, the veteran's 
disability rating was again reduced to zero percent.  The 
veteran was advised of the rating action by letter, but did 
not file a notice of disagreement.  By application received 
in May 1983, the veteran sought an increased rating.  By 
rating dated in August 1983, a 50 percent rating was granted, 
effective in May 1983 as representative of the date of 
receipt of the veteran's claim.  

Upon a June 2001 receipt of a VA hospitalization report for a 
period beginning in March 2001, the veteran's disability 
rating was again increased to 100 percent, effective the date 
of hospitalization - March 2001.  In late 2001, the veteran 
died from lung cancer.  During his lifetime, the veteran did 
not file for or receive an award of service connection for 
any other disability, including the terminal disorder.

The requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  The veteran was neither: (1) 
in receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death; or (2) would have 
been in receipt of such compensation in either case, but for 
CUE in a prior decision, which has not been established here.  

First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.  

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
CUE in a previous decision.  

Applicable law provides that previous determinations that are 
final and binding will be accepted as correct in the absence 
of such error.  38 C.F.R. § 3.105(a) (2003).  It has been 
held that CUE "is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  It has also 
been observed that: 
 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.
 
Id.

In this case, however, the appellant has not raised any 
specific assertion of CUE with respect to any prior VA 
decision.  38 U.S.C.A. § 1318.

The Board has considered every reasonable basis for the 
assignment of a 100 percent evaluation for the veteran's 
service-connected psychiatric disability at such a date so as 
to meet the duration requirements of 38 U.S.C.A. § 1318.  
However, the Board is constrained by the governing laws and 
regulations which, in this case, provide no basis for relief.  

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as 
the veteran was not entitled to receive 100 percent 
disability for either at least five years after his departure 
from active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  

The appeal is therefore denied.


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



